Citation Nr: 0939904	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  07-20 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an effective date prior to November 9, 2006 
for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel




INTRODUCTION

The Veteran had active service from June 1990 to June 1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which granted the Veteran service connection 
for tinnitus and assigned a 10 percent disability evaluation, 
effective November 9, 2006.


FINDING OF FACT

The Veteran's claim for service connection for tinnitus was 
received by the RO on November 9, 2006.


CONCLUSION OF LAW

The requirements are not met for an effective date prior to 
November 9, 2006 for the grant of service connection for 
tinnitus.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.155, 3.159, 3.400 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  



Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued a VCAA notice letter, dated in November 2006, from 
the agency of original jurisdiction (AOJ) to the appellant.  
The letter explained the evidence necessary to substantiate 
the Veteran's initial claim of entitlement to service 
connection, as well as the legal criteria for entitlement to 
such a benefit.  The letter also informed him of his and VA's 
respective duties for obtaining evidence. 

In addition, the November 2006 letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was decided after 
the issuance of an initial, appropriate VCAA notice.   As 
such, there was no defect with respect to timing of the VCAA 
notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA 
post-service treatment and examination.  Additionally, the 
claims file contains the Veteran's own statements in support 
of his claim.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also reviewed 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

The statutory and regulatory guidelines for determining the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 
(2009).  Except as otherwise provided, the effective date of 
an evaluation and an award of compensation based on an 
original claim, a claim reopened after a final disallowance, 
or a claim for increase will be the date the claim was 
received or the date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400.  

The effective date of an award of service connection will be 
the day following the date of separation from service - if 
the veteran filed a claim within one year after service.  
Otherwise, the effective date will be the date of receipt of 
his claim.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 
3.400(b)(2). 

The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran that may 
be interpreted as applications or claims, both formal and 
informal, for benefits.  VA is required to identify and act 
on informal claims for benefits.  See 38 U.S.C.A. § 5102; 
38 C.F.R. § 3.1(p), 3.155(a).  See also Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  An informal 
claim must identify the benefit sought.  See 38 C.F.R. 
§ 3.155(a).

In order for benefits to be paid under the laws administered 
by the VA, a specific claim in the form prescribed by the 
Secretary must be filed.  See 38 U.S.C.A. § 5101; 38 C.F.R. 
§ 3.151(a).  All claims for benefits filed with the VA, 
formal or informal, must be in writing.  See Rodriguez v. 
West, 189 F.3d 1351 (Fed. Cir. 1999).

Analysis

The Veteran's service in the military ended on June 13, 1996.  
Unfortunately, he did not file a claim for service connection 
for tinnitus within one year of his discharge from service 
(i.e., by June 13, 1997).  Nevertheless, the Veteran filed a 
claim for service connection for left ear hearing loss in 
August 1996.  At his December 1996 VA audiological 
examination, the Veteran asserted that noise trauma in 
service from artillery and truck driving caused his left ear 
hearing loss and periodic ringing in his left ear.  
Thereafter, in a rating decision dated in January 1997, the 
RO denied entitlement to service connection for left ear 
hearing loss.  Notice of the determination, and the Veteran's 
appellate rights, were issued on January 23, 1997.  No appeal 
was taken from that determination, and it became final.  38 
U.S.C.A. § 7105 (West 2002).  

The record contains no communication from the Veteran, or an 
authorized representative, thereafter, until November 9. 
2006, when a statement was received from the Veteran, dated 
November 2, 2006, which could reasonably be construed as a 
claim of entitlement to service connection for tinnitus.  
Service connection was subsequently granted in a January 2007 
rating decision, effective November 9, 2006.

The Board finds that the effective date of November 9, 2006 
for the grant of service connection for tinnitus is 
appropriate.  There is no indication the Veteran specifically 
acted to file a claim for service connection for tinnitus 
prior to November 9, 2006.  Indeed, he has not alleged that 
he made any attempts to file a claim prior to that date.  As 
noted above, the file is entirely negative for any written 
communication from the Veteran indicating that he intended to 
file a claim of entitlement to service connection at the time 
of his December 1996 audiological evaluation or following the 
prior final January 1997 RO denial of entitlement to service 
connection for left ear hearing loss, until the Veteran's 
claim of entitlement to service connection for tinnitus was 
received by the RO on November 9, 2006.  The Board 
acknowledges that the Veteran's representative asserts that 
the Veteran's complaints of left ear tinnitus at his December 
1996 VA examination should have been construed as an informal 
claim of entitlement to tinnitus; however, the Board points 
out that the claimed disability was not shown in the 
Veteran's service medical records, nor confirmed by that VA 
examination, and the existence of the claimed disability was 
a necessary requirement for granting service connection under 
the law then in effect (and this remains unchanged).  As 
such, there is no basis for an effective date for service 
connection for tinnitus prior to November 9, 2006.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  See also 
38 C.F.R. § 3.400(b).

Moreover, the Board recognizes the Veteran's statements that 
his tinnitus has existed since his service, but points out 
there is no provision for payment of benefits from an earlier 
date based on a disorder's existence from a date previous to 
the receipt of the claim, unless the claim is filed within 
one year of separation from service.  See 38 C.F.R. 
§§ 3.400(b)(2).  

So, for these reasons, the Board finds that there is a 
preponderance of evidence against the Veteran's claim of 
entitlement to an earlier effective date for service 
connection of his tinnitus.  Therefore, his claim must be 
denied. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to an effective date prior to November 9, 2006 
for the grant of service connection for tinnitus is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


